Title: To John Adams from Benjamin Rush, 4 September 1811
From: Rush, Benjamin
To: Adams, John



My dear friend,
Philadelphia Septemr 4. 1811

I am two letters in your debt. To the last I shall reply first.
I am not satisfied with any one of your objections to my proposal of a posthumous Address from you to the Citizens of the United States. The “good that men do lives after them” the evil they have done or the evil that has been unjustly imputed to them generally perishes in descends into the grave with them. I have lately met with a most furious Attack upon the Character of the celebrated Mr Baxter written too immediately After his death. This libel has died a natural death, but without affecting the real Character of Mr Baxter with posterity. He is justly considered as One of the greatest & best men England ever produced. His creed in Religion  embraces  both the Calvinists: & American principles. Even the great & good Dr: Sydenham did not escape the envy and malice of his cotemporary physicians. Their writings have perished. His name will live to the end of time. A library might be composed of the books written against Luther, Calvin, Whitefield and Westley. Where are those books now? and who presumes at this day to call in question the integrity or  the great atchievements of those men in reforming and benefitting the world? or who now opposes to their benevolent exploits, the infirmities of their tempers or trifling indiscretions in their of Conduct?
I have heard the Booksellers say that a book wch: is well received when it is first published, seldom commands a durable sale, and that Stock books, as they call them, generally lie for years upon their Shelves for before they become known, After which they acquire a fame & currency which grows with time. The same remark may be applied to public men. Washington is probably the only exception to it that is to be met with in common times. He was devoured as soon as the he came from the press, and he will probably  descend like a stock book, with increasing reputation to the latest posterity. Titus, Trajan, and Alfred  have been equally dear to their Cotemporaries, and to subsequent generations, in ancient times. Perhaps it was because they were rather good, than great, for great virtues are less envied and hated than great talents, and seldom stand in the way of the pretensions of Cotemporaries to public stations and fame.
No hand but your own must compose your voice from the tomb. Your stile is bold, original occasionally brilliant, and at all times full of nerve. There is not a redundant word in it. It is the Artillery of language. Your son when he returns may review it your address, and give it the touches of modern grammar, and order, but with all his genius and taste in composition, he in which he is unrivalled in our Country, he will not be able to render it more impressive upon your fellow-citizens.
Had the  Scriblers who now fill the Boston prints with  abusive publications against you; known you in 1774 1775 and 1776. Had they heard you unfold the secret causes and the probable certain Consequences of the American Revolution, had they and particularly that one of those its causes  Viz: the monopoly of Commerce, and the future empire of the ocean by G Britain,—had they heard your uniform testimony in favor of Republican forms of Government, & that too long before your letter to Mr Wythe was published; had they heard the moderation with which you treated both the foreign & domestic enemies of our Country, and that at a time too when you were preeminently obnoxious to both of them; had they heard your bold & eloquent speeches in favor of independance, and did they trace all their present liberty, their superb city houses and their splendid villas, & their bank stoc & Insurance Stock chiefly in part to those exploits of your Wisdom & patriotism, they would blush at their ingratitude & implore your forgiveness before you were removed for ever from their sight.
Now for your first letter.  The memoirs of your life as far as they relate to your property have been read with great interest by all my family. A Mr: Richardson from Charleston visited me a few days ago. He spoke with great delight of a day he spent at your house at Quincy a few weeks ago, and gave you great credit for your chearfulness, and many pleasant anecdotes of the eventful years of the Revolution. He told me among other things, that Govr: Gerry who introduced him to you, acquiesced in the correctness of B: Harrison’s Speech to him upon their subscribing the declaration of Independance. Mr: Richardson mixed with both parties in Boston & assured me that with all the Complaints he heard from one party against your present conduct, he did not hear a whisper unfavourable to your integrity in public or private life. On the contrary, he often heard you pronounced to be “one of the honestest of men.”— He added further that both friends  & enemies agreed that you were certainly  possessed of an estate that was valued from 80, to 100,000 dollars. All my family heard this with very great pleasure.
On the 26th: of last month Mr: Thos: Fitzsimons added a unit to the catalogue of our departed revolutionary worthies. He died of a broken heart, induced not so much by great losses, as by the Unkindness of the persons by whom he sustained them. He lent 160,000 dollars to the late Robt Morris, not a dollar of which was ever repaid. It was my affliction to see the gradual decay of his body and mind. I loved him sincerely, and have deplored his death for he was my uniform friend. In my last visits to him, he now & then spoke of you, & always with a tribute of homage to your the purity of your intentions in all your the public Acts of your life.
Not a word must be said of the military anecdotes of Col: Griffin & Col Reed, mentioned in one of my late letters to you—no—not even to your brother in law Mr Cranch, nor to any other of your public or private friends.—
What a striking Comment upon military history are the two letters of Com: Rodgers and Capt: Bingham! A similar comment may be seen in Sully’s account of the immense difference in the details of a battle fought by Henry the 4th of France a with Henry the 3rd: which was were communicated to the former by his officers after his retreat from the field in consequence of being wounded in the early stage of the battle.—
I have read Mr Cranch’s letter to Mr Norton, and have since put it into the hands of Mr Wharton at your request. Mr Cranch’s theory is ingenious, but my friend Wharton I am sure will not adopt it. He has long considered London as the head quarters of Antichrist.
Adieu! my dear friend. With love to all who daily surround your pleasant, and hospitable board, in which all my family join, I am Dr Sir your grateful & affectionate / friend
Benjn Rush
PS: I think I have observed that intergrity in the conduct of both the living & the dead takes the a stronger hold of the human heart of than any other virtue. It is placed before mercy by the name of justice in the Scriptures, and just men are in many parts of the inspired writings placed upon very high ground. It is right it should be so. The world stands in more need of justice than charity, and indeed it is the want of justice that renders charity every where so necessary. The  opposite vice to integrity is like the fly in the pot of ointment. It spoils every other a host of virtues. By integrity I mean not only justice as to matters of meum et tuum; but veracity, fidelity to promises; and a strict coincidence between thoughts, words and actions.

